USCA11 Case: 17-14783   Date Filed: 12/22/2020   Page: 1 of 25



                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                      Nos. 17-14783 and 18-14082
                      ________________________

                  D.C. Docket No. 2:12-cv-00598-AKK


DANA ANDERSON,
                                          Plaintiff-Appellant-Cross Appellee,

BELINDA BEVERLY,
KARI WALKER,
KATHY LACKEY,
                                                          Plaintiff-Appellants

                                versus


SURGERY CENTER OF CULLMAN, INC.,
SURGICAL CARE AFFILIATES, LLC, et al.,

                                                        Defendant-Appellees,

KEVIN JOHNSON,
                                         Defendant-Appellee-Cross Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________
                          (December 22, 2020)
           USCA11 Case: 17-14783      Date Filed: 12/22/2020   Page: 2 of 25




Before JORDAN, TJOFLAT, and ANDERSON, Circuit Judges.

PER CURIAM:

      These two consolidated appeals present a number of issues related to sexual

harassment. We assume the reader’s familiarity with the underlying facts and

write solely for the parties. We discuss the facts below as necessary to explain our

rulings.

                                I. INTRODUCTION

      Plaintiffs Dana Anderson, Belinda Beverly, Kari Walker, and Kathy Lackey

brought Title VII claims against their employer, Surgical Care Affiliates, LLC

(“SCA”), and numerous state-law claims, including negligent/wanton

hiring/training/supervision/retention, invasion of privacy, assault and battery, and

intentional infliction of emotional distress (or “outrage”), against SCA, its

corporate affiliates, and Dr. Kevin Johnson.

      We briefly set out the facts relevant to this appeal, construing the evidence

and all reasonable inferences arising from it in the light most favorable to

plaintiffs. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). SCA,

plaintiffs’ former employer, operates Surgery Center of Cullman, an outpatient

surgery center in Alabama, through its wholly owned subsidiary Surgery Center of

Cullman, Inc. (“SCC”). Johnson is an anesthesiologist who contracted with SCC

to provide anesthesia services to the Center. Through another services agreement,
                                          2
          USCA11 Case: 17-14783     Date Filed: 12/22/2020   Page: 3 of 25



Johnson served as the Center’s Medical Director. This role meant that Johnson

was usually at the top of the Center’s chain-of-command on any given day.

      SCA contracted with SCC to provide SCA employees to staff the Center,

and SCA manages the Center’s daily operations under the contract. The plaintiffs

were four of these employees. Anderson was a registered nurse who worked at the

Center from 2006 to March 7, 2012. Lackey was a registered nurse from June

2010 to March 2011. Both nurses worked with Johnson daily.

      Anderson testified that, since her employment began, Johnson intimidated

and harassed her. He choked her, kicked her, pulled her hair, and kissed her. He

wrote a “sex word of the week” on her calendar, threatened her, and passed around

a picture of Anderson on her hands and knees while making inappropriate

comments. Anderson anonymously complained of this behavior in February 2010.

After the complaint, Johnson ceased some but not all of this behavior. He referred

to Anderson and Lackey as lesbians and told them to “get a room,” forcefully

hugged Anderson, made lewd remarks about Anderson to Lackey while inserting a

catheter, talked about young female patients’ “pubic scrapes,” discussed

employees’ looks in public, and called another employee “the biggest slut in

Joppa.”

      In October 2010, at a Halloween party, Lackey testified that Johnson pulled

on the tail of her costume, a tiger mascot, and made a sexual reference. She


                                         3
         USCA11 Case: 17-14783        Date Filed: 12/22/2020   Page: 4 of 25



testified that Johnson called her “baby” and referred to women as “bitches.” He

hugged her and tapped her shoulders. She also testified that she saw Johnson

require Anderson to “beg” for routine assistance, inappropriately touch or eat her

food and drink, and call her names.

      The plaintiffs complained of Johnson’s harassing conduct on January 19,

2011. Center Administrator Lori Bates reported the complaints to SCA Regional

Vice President Tom Gill and SCC Board Member Dr. Greg Windham; all three

met with plaintiffs on January 21, 2011. SCC’s Medical Executive Committee met

on March 2, 2011; there, the Committee terminated the Medical Director services

agreement with Johnson and requested that he self-report to the Alabama Physician

Health Program and take an eight-week leave of absence. Plaintiffs testified that

Johnson did not engage in any more sexually harassing behavior after the 2011

investigation.

       Lackey resigned in March 2011. Johnson returned from his leave in May

2011 to resume providing anesthesia services to the Center. Anderson testified that

after she complained, she was given extra job duties as the Center’s new safety

officer. She decided at the end of 2011 that she could no longer work with

Johnson, feeling that he was a threat to her life and nursing license. She resigned

her employment in March 2012.




                                          4
         USCA11 Case: 17-14783       Date Filed: 12/22/2020   Page: 5 of 25



      Lackey’s claims for Title VII hostile work environment (against SCA), Title

VII constructive discharge (against SCA), and the tort of outrage (against Johnson)

were rejected by the district court on summary judgment.

      Beverly and Walker accepted offers of judgment from the defendants.

Some of Anderson’s claims were dismissed on summary judgment, including, as

relevant here, her Title VII constructive discharge claim against SCA. The rest of

her claims proceeded to trial. The jury found for Anderson on her hostile work

environment claim against SCA, awarding her $250,000 in compensatory damages

and $250,000 in punitive damages. The jury found Johnson liable for both assault

and battery and the tort of outrage, awarding $200,000 in compensatory damages

and $50,000 in punitive damages for each tort. Because of Title VII’s statutory

cap on damages, see 42 U.S.C. § 1981a(b)(3)(D), the jury’s $1,000,000 verdict was

reduced to $800,000.

      Post-trial, Johnson filed a motion for a new trial or remittitur of damages,

which the district court denied. Johnson also filed a renewed motion for judgment

as a matter of law as to Anderson’s outrage claim. The district court granted this

motion, concluding that Anderson had not demonstrated the requisite severe

emotional distress, and vacated the jury’s $250,000 award on the outrage claim.




                                          5
           USCA11 Case: 17-14783        Date Filed: 12/22/2020    Page: 6 of 25



        The plaintiffs filed a petition for attorneys’ fees and costs. The district court

awarded fees of $1,320,081.81. The basis for this fee award is discussed more

thoroughly below.

                                   II. DISCUSSION

        The parties appeal various aspects of the district court’s decisions below.

Anderson appeals the denial of her constructive discharge claim at summary

judgment and the grant of Johnson’s post-trial motion for judgment as a matter of

law on her outrage claim. Anderson, Beverly, and Walker collectively appeal the

district court’s fee award. Lackey appeals the district court’s grant of summary

judgment to SCA denying her hostile work environment, constructive discharge,

and outrage claims. And Johnson appeals the denial of his motion for remittitur or

a new trial on Anderson’s assault and battery claim. We will address each issue in

turn.

A. Anderson’s Constructive Discharge Claim

        Anderson appeals the district court’s grant of summary judgment against her

on her constructive discharge claim. Reviewing de novo, we will affirm. Battle v.

Bd. of Regents for Ga., 468 F.3d 755, 759 (11th Cir. 2006).

        Constructive discharge claims are appropriate when “an employer

discriminates against an employee to the point such that his working conditions

become so intolerable that a reasonable person in the employee’s position would


                                             6
         USCA11 Case: 17-14783       Date Filed: 12/22/2020    Page: 7 of 25



have felt compelled to resign.” Green v. Brennan, __ U.S.__, 136 S. Ct. 1769,

1776 (2016) (citing Pa. State Police v. Suders, 542 U.S. 129, 141 (2004)); Fitz v.

Pugmire Lincoln-Mercury, Inc., 348 F.3d 974, 977 (11th Cir. 2003). The

intolerableness inquiry is objective and requires more than the minimum necessary

to prove a Title VII hostile work environment claim. Walton v. Johnson &

Johnson Servs., Inc., 347 F.3d 1272, 1282 (11th Cir. 2003).

      Anderson has not identified any reversible error in the district court’s grant

of summary judgment on her constructive discharge claim. It is apparent from

reviewing the record and Anderson’s factual contentions that she did not, after

complaining, suffer any further sexual harassment. She herself so testified.

Moreover, while her brief and oral argument intimated that she was required by her

new job as Safety Officer to spend time alone and after hours with Johnson, there

is in fact no record evidence that the two were ever alone again. Indeed,

Anderson’s deposition testimony and affidavit indicate that SCA management

accommodated her request not to work alone with Johnson. Anderson was asked

in her deposition: “After the complaint in 2011, were you ever alone with Dr.

Johnson.” Answer: “No, ma’am.” Anderson deposition, Doc. 140-31, at 150. In

her affidavit, Anderson affirmatively stated: “After the 2011 investigation, I

refused to close the facility at night alone with Johnson. Hammock, Gill, Crook




                                          7
          USCA11 Case: 17-14783        Date Filed: 12/22/2020    Page: 8 of 25



and Bates assured me that I would not be put in the position to be alone with

Johnson.” Anderson affidavit, Doc. 178-3, at 280.

      Anderson identifies little other evidence of a work environment that exceeds

the standard necessary to find a hostile work environment. The sole instance of

offensive sexual conduct (after her 2011 complaint) to which she points is the

inappropriate labels on desserts at the Center’s 2011 Halloween party. While

distasteful at the very least, this isolated incident is simply not enough to form the

basis for a constructive discharge claim. Anderson also argues that she was given

additional job duties upon complaining, and that Johnson stated that if the Center

gave her more and more duties, she would quit. But she cites no case law

supporting the proposition that the imposition of new duties, standing alone, can

contribute to an “intolerable” work environment worse than a hostile work

environment.

      Moreover, Anderson raised this imposition of new duties as a major part of

her retaliation claim in the district court. The district court rejected this claim at

summary judgment, and Anderson did not appeal. Now on appeal, Anderson uses

it in support of her constructive discharge claim. The new job duties could

theoretically show retaliation by her employer—although the district court

concluded that the facts did not bear this out—but the facts here do not rise to the




                                            8
           USCA11 Case: 17-14783           Date Filed: 12/22/2020       Page: 9 of 25



level of a sufficiently intolerable work environment to constitute constructive

discharge.

       We therefore affirm.



B. Anderson’s Outrage Claim Against Dr. Johnson

       Anderson argues that the district court was wrong to grant Johnson’s

renewed motion for judgment as a matter of law on her outrage claim. 1 We review

the court’s decision de novo. Thosteson v. United States, 331 F.3d 1294, 1298

(11th Cir. 2003).

       Alabama’s tort of outrage has three elements: the defendant’s conduct must

(1) be intentional/reckless, (2) be extreme and outrageous, and (3) cause emotional

distress so severe that no reasonable person could be expected to endure it. Wilson

v. Univ. of Ala. Health Serv. Found., P.C., 266 So.3d 674, 676 (Ala. 2017). The

district court concluded that a reasonable jury could not find that Anderson

suffered “emotional distress so severe that no reasonable person could be expected

to endure it.” The court noted that there was no outward signifier or manifestation

of the severity of her distress. Anderson did not seek medical attention or take




1
       A party is entitled to judgment as a matter of law only when there is no legally sufficient
evidentiary basis for a reasonable jury to find for the other party on that issue. Reeves v.
Sanderson Plumbing Prods., 530 U.S. 133, 148-51 (2000).
                                                 9
          USCA11 Case: 17-14783           Date Filed: 12/22/2020        Page: 10 of 25



medication, didn’t experience sleep deprivation or weight fluctuations, and in fact

sought to work additional hours.

       The district court held that Alabama courts “generally require more evidence

of distress than the plaintiff’s testimony that they were upset, uncomfortable, or

afraid,” and usually involve “some outward signifier or manifestation of the

severity of distress to satisfy the injury component of an outrage claim.” For

example, Cates v. Taylor, 428 So.2d 637, 639-40 (Ala. 1983), found severe

emotional distress when the plaintiff “suffered from sleeplessness and from weight

loss” in addition to crying, nervousness, embarrassment, and humiliation. And

Harrelson v. R.J., 882 So.2d 317, 322 (Ala. 2003), noted that the plaintiff had

sought mental health treatment, suffered nightmares and suicidal thoughts, and

occasionally became “hysterical.” 2 Even the cases cited by Anderson, including

Travelers Indemnity Co. of Illinois v. Griner, 809 So.2d 808 (Ala. 2001), involved

some clear physical manifestation of emotional distress, such as “increased pain,


2
        See also Holmes v. Oxford Chems., Inc., 672 F.2d 854, 856-57 (11th Cir. 1982) (noting
the “ample evidence by psychiatric and other medical witnesses as well as lay persons that after
the arbitrary reduction of his monthly payment from $500 to $49 Holmes suffered severe
depression, emotional stress and physical weakness”); K.M. v. Ala. Dept. of Youth Servs., 360
F. Supp. 2d 1253, 1261 (M.D. Ala. 2005) (finding severe emotional distress when the plaintiff
was so affected by sexual and physical assault that she cut herself, bit her wrists, and made
“suicide gestures” to hospital staff); Zeigler v. Elmore Cnty. Health Care Auth., 56 F. Supp. 2d
1324, 1327-28 (M.D. Ala. 1999) (finding no evidence of severe emotional distress because one
plaintiff “has [n]ever sought counseling or taken medication for this distress” or “had any trouble
sleeping since the incident”); U.S.A. Oil, Inc. v. Smith, 415 So.2d 1098, 1100-01 (Ala. 1982)
(holding that plaintiff who testified that she could not sleep, was upset, and frequently cried
could not show severe emotional distress); Am. Rd. Serv. Co. v. Inmon, 394 So.2d 361 (Ala.
1980) (holding that weight loss and insomnia did not constitute sufficient distress).
                                                10
         USCA11 Case: 17-14783       Date Filed: 12/22/2020    Page: 11 of 25



sleep deprivation, and clinical depression for five years.” Id. at 812. While

Anderson was subjected to repugnant conduct, she is not able to demonstrate

unendurable and severe emotional distress due to that conduct.

      Although we do not read the district court ruling in this regard as a holding

that some outward signifier of extreme emotional distress is an absolute necessity

in every outrage case—nor do we—it is clear that the Alabama cases almost

always involve some such sign in order to get to the jury. When asked at oral

argument whether there were any Alabama cases that allowed an outrage claim to

go to the jury without some such outward signifier, counsel for plaintiff could

name only cases concerning the defiling of cemetery plots or dead bodies.

However, those cases involve situations of emotional distress so severe that the

Alabama courts appear to presume that no reasonable person could be expected to

endure it. See Whitt v. Hulsey, 519 So.2d 901, 903 (Ala. 1987); Martin v. Hodges

Chapel, LLC, 89 So.3d 756, 760 (Civ. App. Ala. 2011).

      We cannot conclude that the district court erred in holding that there simply

was not sufficient evidence in this record that a jury could find that the outrage

standard has been met—i.e., that Anderson has suffered “emotional distress so

severe that no reasonable person could be expected to endure it.” We cannot

conclude that there was no reasonable nurse who could be expected to endure

association with the post-leave-of-absence Johnson in the employment. We


                                          11
         USCA11 Case: 17-14783       Date Filed: 12/22/2020    Page: 12 of 25



acknowledge that Anderson had been subjected to crude and offensive conduct, but

most of that conduct attributable to Johnson was sexual harassment which had

ceased as the result of plaintiffs’ complaints, as Anderson herself testified.

According to Anderson’s counsel at oral argument, the culminating trigger causing

Anderson’s resignation was the failure of SCA to seriously consider her plea not to

be required to close up with Johnson. However, counsel’s assertion is not

supported in the record. Anderson testified that, after Johnson’s return from his

forced leave of absence, Johnson engaged in no further sexual harassment, and she

was not required to be alone again with Johnson. Moreover, Johnson is the only

defendant in Anderson’s outrage claim, and Johnson would not be fully

responsible for such actions of SCA management in any event.

      Given the limited nature of the Alabama court of outrage, Ex parte Crawford

and Co., 693 So.2d 458, 459 (Ala. 1997), we cannot conclude that the district court

erred in granting Johnson’s post-trial judgment as a matter of law on Anderson’s

claim of outrage under Alabama law.

C. Lackey’s Hostile Work Environment Claim

      Lackey appeals the district court’s grant of summary judgment with respect

to SCA’s liability for the hostile work environment created by Johnson’s sexual

harassment. We will affirm.




                                          12
          USCA11 Case: 17-14783          Date Filed: 12/22/2020       Page: 13 of 25



       Because SCA’s Faragher/Ellerth defense3 is clear, we assume arguendo –

but expressly do not decide – that plaintiff Lackey’s hostile environment claim

satisfies the severe or pervasive standard.4 Accordingly, we turn our discussion to

the Faragher defense.

        We conclude that Lackey’s hostile environment claim fails because Lackey

has failed to show that SCA is liable for the alleged conduct. The parties dispute

the proper standard for holding SCA liable for Johnson’s conduct. Lackey argues

that Johnson was her supervisor, and therefore SCA must satisfy the

Faragher/Ellerth defense to avoid liability. SCA, on the other hand, argues that

Johnson was neither Lackey’s supervisor nor an SCA employee, and therefore

Lackey must show that SCA knew or should have known of the harassment but

failed to take prompt remedial action. Beckford v. Dep’t of Corr., 605 F.3d 951,

957-58, 960-61 (11th Cir. 2010) (negligence standard, rather than Faragher/Ellerth,

applies when harassment conducted by someone other than supervisor, including

coworkers and third parties). We will assume arguendo that Johnson was Lackey’s




3
        See Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998); Burlington Indus., Inc. v.
Ellerth, 524 U.S. 742, 765 (1998).
4
       We acknowledge some doubts about some of Lackey’s belated assertions of sexual
harassment, and it is obvious that Lackey’s claim of sexual harassment is weaker than is
Anderson’s. But because SCA’s Faragher/Ellerth is so clear, we need not decide whether
Lackey has satisfied the severe or pervasive threshold.


                                               13
             USCA11 Case: 17-14783   Date Filed: 12/22/2020   Page: 14 of 25



supervisor and that SCA must satisfy the Faragher/Ellerth defense to avoid

liability.

       We conclude that SCA has satisfied its burden under the Faragher/Ellerth

defense. The defense has two elements: (1) that “the employer exercised

reasonable care to prevent and correct promptly any sexually harassing behavior;”

and (2) that the victimized employee “unreasonably failed to take advantage of any

preventive or corrective opportunities provided by the employer or to avoid harm

otherwise.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998). This

standard protects responsible employers who have effective sexual harassment

policies and grievance processes. The employer bears the burden of proof on both

elements. Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305, 1313 (11th Cir.

2001).

       SCA satisfied the first element: demonstrating reasonable care in preventing

and promptly correcting sexually harassing behavior. SCA has a detailed anti-

harassment policy of which Lackey was aware. Upon receiving reports of

Johnson’s behavior, SCA administrators immediately asked for written statements

and promptly limited Johnson’s contact with the nurses. SCA participated in

terminating Johnson’s status as medical director at the facility; Johnson was

required to take a remedial course and an eight-week leave of absence. Whether or

not the nurses’ complaints were discouraged, as Lackey contends, or immediately


                                         14
         USCA11 Case: 17-14783       Date Filed: 12/22/2020    Page: 15 of 25



taken seriously, as SCA argues, it is clear from the record that SCA and the other

corporate defendants moved promptly, terminating the facility’s medical director

services agreement with Johnson and requesting that he take an eight-week leave

and report to the Alabama Physician Health Program.

      Most importantly, and dispositive of this issue, Lackey admits that there was

no sexual harassment after she and the other nurses filed their complaints; this

demonstrates that SCA’s remedial actions were adequate. This is sufficient to

satisfy the first prong of the defense. See Baldwin v. Blue Cross/Blue Shield of

Ala., 480 F.3d 1287, 1305 (11th Cir. 2007) (“We have held that even if the process

in which an employer arrives at a remedy in the case of alleged sexual harassment

is somehow defective, the defense is still available if the remedial result is

adequate. In other words, a reasonable result cures an unreasonable process.”

(citation omitted)); Walton v. Johnson & Johnson Servs., Inc., 347 F.3d 1272, 1288

(11th Cir. 2003) (“[W]here the substantive measures taken by the employer are

sufficient to address the harassing behavior, complaints about the process under

which those measures are adopted ring hollow.”).

      SCA also satisfied the second element: demonstrating that Lackey

unreasonably failed to take advantage of preventive or corrective opportunities.

Lackey reported Johnson’s harassment in January 2011. The parties disagree on

when she first experienced harassment, but one significant incident involving


                                          15
         USCA11 Case: 17-14783       Date Filed: 12/22/2020   Page: 16 of 25



physical manipulation of Lackey’s Halloween costume coupled with a suggestive

comment occurred in October 2010. The record suggests that harassment may

have occurred even earlier, perhaps as early as June 2010, when she witnessed

Johnson’s harassment of Anderson. Lackey waited at least three months (from

October 2010 to January 2011) to report Johnson, a length of time that this court

has previously concluded constitutes unreasonable delay. Under our precedent,

this three-month wait is too long to satisfy the “prompt reporting duty under the

prophylactic rules the Supreme Court built into Title VII in the Faragher and

Ellerth decisions.” 480 F.3d at 1306. Baldwin held that a 3.5 month delay from

the first incident of harassment was not prompt; this court has held that a 2.5

month delay was also too long. Walton, 347 F.3d at 1289. And if the harassment

began even earlier, she waited even longer than that.

      Lackey’s contention that she delayed complaining because she feared SCA

would ignore her complaints and retaliate against her is unavailing because the fact

that prior complaints failed to stop harassment does not mean that the employer

was ineffective, or that future complaints would be futile. Moreover, because there

was no evidence that SCA or Johnson had either discharged employees or engaged

in other adverse employment actions, Lackey’s fear of retaliation was

unreasonable. Again under Baldwin, a plaintiff in an “extreme case may have

reasons for not reporting harassment earlier that are good enough to excuse the


                                         16
         USCA11 Case: 17-14783       Date Filed: 12/22/2020    Page: 17 of 25



delay,” 480 F.3d at 1307, but mine-run, generalized fears of retaliation are not

enough to justify a typical reporting delay. This cannot be considered an extreme

case, especially since Lackey’s briefing does not cite any instances of prior

complaints leading to concrete retaliation by SCA.

      D. Claims of Plaintiffs Anderson, Beverly, and Walker with Respect to
Attorneys’ Fees Awarded by the District Court to these Three Prevailing Parties

      Anderson, Beverly, and Walker appeal the district court’s attorneys’ fee

award on two grounds: that it erroneously reduced its lodestar calculation by 10%

for purported block billing by two plaintiffs’ attorneys, and that it erroneously

reduced the resulting fee award by 20% for limited success.

      While summary judgment was pending, two plaintiffs, Beverly and Walker,

accepted offers of judgment of $187, 500 and $450,000 respectively. The offers

resolved all claims and included “reasonable attorney’s fees and costs.”

      Anderson prevailed at trial on her Title VII hostile environment claim and

two state law torts. The jury awarded her $500,000 for the Title VII claim and

$250,000 apiece for the state torts. The district court reduced her Title VII award

to the $300,00 maximum permitted under 42 U.S.C. § 1981a and granted

Johnson’s motion for judgment as a matter of law on the Anderson’s outrage

claim, leaving a total award of $550,000.

      All three plaintiffs submitted a petition for attorneys’ fees. The district court

established a reasonable hourly rate for attorneys and paralegals and turned to the
                                          17
         USCA11 Case: 17-14783        Date Filed: 12/22/2020   Page: 18 of 25



number of compensable hours. He concluded that the time spent on the state law

claims against Johnson should be included in the calculation because they shared a

common core with the compensable Title VII claims. And he struck 270.85 hours

of paralegal time as non-compensable administrative tasks.

      The district court identified instances of “block billing” by two attorneys,

and determined that the remaining hours were unreasonably high because of block

billing. The district court reduced all claimed hours (by all attorneys and

paralegals) by 10%, establishing a lodestar of $1,650,102.26.

      The district court then reduced that sum by 20%. Applying Hensley v.

Eckerhart, 461 U.S. 424 (1983), the court concluded that Anderson’s “partial

success” and success on “only some of [her] claims for relief” justified a

downward departure in fees. This led to a final fee of $1,320,081.81.

      Fee awards are reviewed for abuse of discretion; reversal requires a clear

error of judgment, a failure to follow the proper legal standard or process, or a

reliance on clearly erroneous findings of fact. Gray ex rel. Alexander v. Bostic,

613 F.3d 1035, 1039 (11th Cir. 2010). “This standard necessarily implies a range

of choices, and we will affirm even if we would have decided the other way if it

had been our choice.” Yellow Pages Photos, Inc. v. Ziplocal, LP, 846 F.3d 1159,

1163 (11th Cir. 2017) (cleaned up).




                                          18
         USCA11 Case: 17-14783       Date Filed: 12/22/2020    Page: 19 of 25



      First, we address the plaintiffs’ challenge to the district court’s 10% across-

the-board reduction of the lodestar because of block billing. Plaintiffs do not

challenge a 10% reduction of the hours billed by Ms. Pearson, implicitly

acknowledging that she engaged in the improper practice frequently. However,

plaintiffs do challenge the 10% reduction of Ms. Haynes’s hours, arguing that the

district court cited only two examples of such billing by her. And plaintiffs also

challenge the district court’s application of the 10% reduction to the hours billed

by the other attorneys and paralegals with respect to whom the district court

identified no examples of block billing. However, the district court’s reference to

the two examples of Ms. Haynes’ improper billing were explicitly cited as mere

examples. We believe that the district court perceived the practice as a frequent

problem with counsel for plaintiffs. See Dist. Ct. Opinion, Doc. 402, at 37

(referring to the “general block billing practice.”). Incidentally, we note that the

billing of Ms. Pearson and Ms. Haynes constituted the overwhelming majority of

the hours and dollars billed. We cannot conclude that the district court abused its

broad discretion in this regard.

      Next, we address plaintiffs’ challenge to the district court’s imposition of a

20% across-the-board reduction of the lodestar because of their limited success.

The district court properly applied the Hensley standard applicable when claims

involve a common core of operative facts. In such situations, Hensley held:


                                          19
         USCA11 Case: 17-14783        Date Filed: 12/22/2020    Page: 20 of 25



      [T]he district court should focus on the significance of the overall
      relief obtained by the plaintiff in relation to the hours reasonably
      expended on the litigation.

Hensley, 461 U.S. at 435. Considering that overall relief, the district court

concluded that the verdict was still “limited in comparison to the scope of the

litigation as a whole.” Dist. Ct. Op., Doc. 402, at 37 (quoting Norman v. Housing

Auth. of the City of Montgomery, 836 F.3d 1292, 1302 (11th Cir. 1988)). We

cannot conclude that the district court abused its discretion. There were

significant claims on which plaintiffs did not prevail. Plaintiff Anderson was

unsuccessful on her retaliation and constructive discharge claims against SCA, as

well as all of her state law claims against SCA. She was also unsuccessful in her

Alabama outrage claim against Johnson. Plaintiffs Beverly and Walker settled all

of their claims. The district court was in a better position to assess which of their

claims might have been successful and which unsuccessful. See Hensley, 461 U.S.

at 437 (noting that the abuse of discretion standard “is appropriate in view of the

district court’s superior understanding of the litigation and the desirability of

avoiding frequent appellate review of what essentially are factual matters.”). Of

course, plaintiff Lackey was unsuccessful with respect to all of her claims.

Although plaintiffs’ counsel argued that they had already removed time spent on

behalf of plaintiff Lackey, as well as the unsuccessful state law claims against

SCA, the district court expressly rejected that assertion, and expressly held that its


                                           20
         USCA11 Case: 17-14783        Date Filed: 12/22/2020    Page: 21 of 25



20% reduction in part accounted for the difficulty in disaggregating time spent on

compensable and non-compensable claims.

      In light of the district court’s broad discretion, and in light of the

significance of the claims on which plaintiffs were not successful, we cannot

conclude that the district court abused its discretion.

E. Lackey’s Outrage Claim Against Dr. Johnson

      Lackey appeals the district court’s grant of summary judgment on her

outrage claim against Johnson. Again, to prove the tort of outrage a plaintiff must

show that the defendant’s conduct (1) was intentional or reckless; (2) was extreme

and outrageous; and (3) caused emotional distress so severe that no reasonable

person could be expected to endure it. Thomas v. BSE Indus. Contractors Inc., 624

So.2d 1041, 1043 (Ala. 1993). Outrage is a “very limited cause of action that is

available only in the most egregious circumstances.” Id. at 1044 (noting that the

Alabama Supreme Court “has held in a large majority of the outrage cases

reviewed that no jury question was presented”).

      The parties dispute whether the district court properly considered Lackey’s

affidavit, filed with her response to the defendants’ motions for summary

judgment. We can pretermit this issue, as it does not impact our ultimate

conclusion. We readily conclude that Lackey cannot show that she suffered

emotional distress so severe that no reasonable person could be expected to endure


                                           21
         USCA11 Case: 17-14783       Date Filed: 12/22/2020   Page: 22 of 25



it. Alabama cases hold that “some distress,” “generalized apprehensions and

fears,” “irritation,” “aggravation” and “inconvenience, discontentment, and

annoyance” are insufficient to satisfy the third element of the tort of outrage. See

Ex parte Crawford & Co., 693 So.2d 458, 459 (Ala. 1997); Turner v. Hayes, 719

So.2d 1184, 1187 (Ala. Civ. App. 1997).

      Accordingly, we affirm the district court’s grant of summary judgment

against Lackey on her outrage claim against Dr. Johnson.

F. Lackey’s Constructive Discharge Claim

      Lackey appeals the district court’s grant of summary judgment on her Title

VII constructive discharge claim. We will affirm.

      Constructive discharge occurs when “an employer discriminates against an

employee to the point such that his working conditions become so intolerable that a

reasonable person in the employee’s position would have felt compelled to resign.”

Green v. Brennan, __U.S.__, 136 S. Ct. 1769, 1776 (2016). It requires more than

is necessary to prove a hostile work environment, see Walton, 347 F.3d at 1282,

and is an objective inquiry, Pa. State Police v. Suders, 542 U.S. 129, 143 (2004).

      Lackey argues that she was constructively discharged by SCA because she

was required to continue working with the sexually harassing Johnson. She notes

one incident in which she was ordered by Johnson to administer pain medication

through a shot instead of an IV, and felt that Johnson required her to use this more


                                         22
         USCA11 Case: 17-14783      Date Filed: 12/22/2020    Page: 23 of 25



painful method as retribution against her for her filing of a complaint. Once she

learned that Johnson would be returning to SCA after his leave of absence, she

concluded that she could not work with Johnson in the future and resigned.

      We conclude that this factual background is insufficient to demonstrate

constructive discharge. Lackey testified that she was not subject to any harassing

conduct after complaining about Johnson. In addition, Lackey has not introduced

evidence that SCA intended to or acted to force her resignation. And Lackey cites

no case law supporting her contention that Johnson’s purported maladministration

of pain medication can form the basis, in whole or in part, for a constructive

discharge claim. Moreover, the fact that Lackey resigned before Johnson returned

indicates that she did not give the remedial action taken by SCA against Johnson a

chance to work.

      In sum, because Lackey testified that the sexual harassment ceased, and

because there is insufficient evidence of other intolerable conditions, Lackey

cannot demonstrate constructive discharge.

G. Johnson’s Argument for Remittitur or New Trial

      Johnson argues that the district court was wrong to deny his motion for

remittitur or a new trial on Anderson’s assault and battery claim. The jury awarded

Anderson $200,000 in compensatory damages and $50,000 in punitive damages.

Johnson filed a motion under Rule 59 for remittitur of these excessive damages,


                                         23
          USCA11 Case: 17-14783          Date Filed: 12/22/2020       Page: 24 of 25



arguing that the damages award exceeds the amount established by the evidence.

The district court concluded that the majority of the compensatory damages must

have been for Anderson’s mental anguish. Reviewing the verdict for the jury’s

abuse of discretion, the court held that Anderson’s testimony regarding her mental

suffering was sufficient to support the verdict, particularly given the fact that

compensatory damages do not need to be proven with a high degree of specificity

and may be inferred from the circumstances. See Ferrill v. Parker Grp., Inc., 168

F.3d 468, 476 (11th Cir. 1999). And humiliation and insult are recognized and

recoverable harms that can be supported by a plaintiff’s own testimony. Id.

Johnson now argues that Anderson introduced insufficient evidence of mental

anguish and the $200,000 in compensatory damages are not supported by the

record.5 We will affirm.

       Determining compensatory damages for physical pain and mental suffering

is “left to the sound discretion of the jury, subject only to correction by the court

for clear abuse or passionate exercise of that discretion.” Ala. Power Co. v.

Mosley, 318 So.2d 260, 266 (Ala. 1975). Anderson offered sufficient evidence of

mental anguish, both through her own testimony and the testimony of others. We




5
       Denials of motions for remittitur or new trial are reviewed for abuse of discretion. Moore
v. Appliance Direct, Inc., 708 F.3d 1233, 1237 (11th Cir. 2013).
                                               24
         USCA11 Case: 17-14783      Date Filed: 12/22/2020   Page: 25 of 25



cannot say that the district court’s denial of Johnson’s motion was an abuse of

discretion.

                                III. CONCLUSION

For the foregoing reasons, we affirm in all respects.

      AFFIRMED.




                                         25